

EXHIBIT 10.1
FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED
ADVISORY AGREEMENT


This First Amendment (this “Amendment”) to the Third Amended and Restated
Advisory Agreement (the “Agreement”), is entered into as of October 3, 2019, and
shall be effective as of the effective date of the Merger, simultaneously with
the effectiveness of the Agreement, and is entered into by and among, CARTER
VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation (the “Company”),
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership (the
“Partnership”), CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“OP I”) and CARTER VALIDUS ADVISORS II, LLC a Delaware limited
liability company.


WITNESSETH




WHEREAS, the parties to the Agreement desire to make certain clarifications to
the fees payable to the Advisor pursuant to the Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.
Amendment to Section 3.01.



The following is hereby added as paragraph (i) of Section 3.01:


(i)Notwithstanding any of the foregoing, any amount payable to the Advisor
pursuant to Section 3.01(d), 3.01(e), 4.03(b) or 4.03(c) will be offset by any
distributions the Advisor or any affiliate thereof receives, as a special
limited partner of the Partnership or OP I. Moreover, the Advisor shall remit to
the Company any amount it or an affiliate thereof receives as a special limited
partner of the Partnership or OP I unless the Advisor would have been entitled
to receive such amount pursuant to 3.01(d), 3.01(e), 4.03(b) or 4.03(c) but for
the offset included in the prior sentence.




2.
Defined Terms. Capitalized terms used but not defined in this Amendment shall
have the same meanings assigned to them in the Agreement.



3.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which shall constitute one instrument.



4.
Continuation of Agreement. The Agreement and this Amendment shall be read
together and shall have the same force and effect as if the provisions of the
Agreement and this Amendment were contained in one document. Any provisions of
the Agreement not amended by this Amendment shall remain in full force and
effect as provided in the Agreement. In the event of a conflict between the
provisions of this Amendment and the Agreement, the provisions of this Amendment
shall control.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


CARTER VALIDUS MISSION CRITICAL REIT II, INC.


By: /s/ Kay C. Neely
   Kay C. Neely
   Chief Financial Officer


CARTER VALIDUS ADVISORS II, LLC


By: /s/ Kay C. Neely
   Kay C. Neely
   Chief Financial Officer


CARTER VALIDUS OPERATING PARTNERSHIP II, LP


   By: Carter Validus Mission Critical REIT II, Inc., its General Partner


By: /s/ Kay C. Neely
   Kay C. Neely
   Chief Financial Officer


CARTER/VALIDUS OPERATING PARTNERSHIP, LP


   By: Carter Validus Mission Critical REIT, Inc., its General Partner


By: /s/ Michael A. Seton
   Michael A. Seton
   Chief Executive Officer and President



[Signature Page to First Amendment to the Third Amended and Restated Advisory
Agreement]